Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the Amendment filed on 05/02/2022.  Claim 20 has been amended.  Claims 20-31, 33-36, and 38-39 are pending in the case.  

Claim Interpretation
Claim 26 is noted to have invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, please see previous Office Action for detailed write up.

Response to Arguments
Applicant's arguments filed on 05/02/2022 have been fully considered but they are not persuasive in part.	
Applicant argues that 1) Haeberli does not disclose “adaptively adjust one or ore image attributes to accommodate positioning the images into specified output form locations, wherein adaptively adjusting the images comprises adjusting one or more image attributes selected from the group consisting of: image size, image aspect ratio, and image orientation”; 2)  
Examiner respectfully disagrees in part.
1)  Applicant argues that Haeberli does not disclose “adjusting the attributes of the image itself”, because Haeberli’s disclosure is limited to moving the physical location of the text with respect to the edges of the image.  As shown in Fig. 12b and [0098] of Haeberli, when the user resizes the print size, the attribute of the image itself is adjusted.  In addition, “itself” is never defined in the claim, so everything about the image, including border style is still part of the image.
Applicant further argues that Haeberli does not disclose where the image is re-sized relative to the text position as a part of “adaptively” re-sizing.  As explain below, as shown in Fig. 14, the image, with the person in the middle is “moved” around to accommodate the wording, so the image is “adaptively” re-sized based on where the text is.. for example, image/person in 1410 image has to move/re-size to the right because of the wording 1412 on the left.  Further, As shown in Fig. 9a of Haeberli, the user can “rotate” the image (i.e., changing image orientation), user can change size (figs. 12a-12b, changing print size) and can change the aspect ratio of the image ([0073] of Haeberli).   Further, Haeberli discloses adaptively adjust one or more image attributes to accommodate positing the images into specified output form locations, wherein adaptively adjusting the images comprises adjusting one or more image attributes selected from the group consisting of:  image size, image aspect ratio, and image orientation; ([0011] of Haeberli, ”The first and second images can be selected from a subset of the received images having similar image attributes.” And [0081] of Haeberli, the content data file’s attributes are identified, such as image orientations, e.g., portrait or landscape.  Further, Fig. 14 and [0102]-[0103] of Haeberli, “process 1300 includes receiving text (block 1304). The text can be received from any source. For example, the text can be received from a user (e.g., by having the user enter the information) or received from a process that generates the text based on information relating to the image (e.g., information relating to the subject matter of the image or the date on which the image was created)… multiple versions of the image are displayed showing the text positioned on the image in various locations (block 1306). For example, as shown in FIG. 14, four versions of the image can be displayed. In the first version 1402 of the image, the text 1404 is positioned near the top edge of the image. In the second version 1406 of the image, the text 1408 is positioned near the bottom edge of the image. In the third version 1410 of the image, the text 1412 is positioned near the left edge of the image, and in the fourth version 1414 of the image, the text 1416 is positioned near the right edge of the image.”  Here, the images are being “adaptively” re-sized relative to text in 4 different ways by the system for user to choose which of the “size” of the images the user would like) and generate composite renderings of the image-enhanced output product featuring the images adaptively adjusted and positioned into the specified output form locations; ([0079]-[0080] of Haeberli, multiple images can be selected and combined in an image-based product and user can select any of the image into the preview image field 602/composite to use for combining the image for the preview image with other product attributes).
Applicant’s arguments with respect to claims 20-27, 31, 33-36 and 38-39 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
		
Therefore, the cited references disclose the claimed limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-27, 31, 33-36 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haeberli (US 20060155612 A1) in view of Inoue (US 20110227939 A1).
 	Referring to claim 20, Haeberli discloses computer system comprising: 
 	a communications interface; (Fig. 1 and [0062] of Haeberli, communications interface such as client computer 104 with network 106 in connection with server 102)
 	an input system comprising a graphic user interface (GUI);  ([0023] of Haeberli, display operatively coupled with pointing device displayed on the display)
 	an output system; ([0023] of Haeberli, display and preview image product)
 	one or more processors; ([0123] of Haeberli, processor) and 
 	a non-transitory computer-readable storage medium containing instructions, that when executed by the one or more processors, cause the system to: 
 	 	receive from the input system, via the GUI, content data files to be used in generating an image-enhanced output product; ([0079]-[0080] of Haeberli, multiple images can be selected and combined in an image-based product and user can select any of the image into the preview image field 602 to use for combining the image for the preview image with other product attributes and [0081] of Haeberli, the content data file’s attributes are identified, such as image orientations, e.g., portrait or landscape which is a output form location for the selected images)
 		receive from the input system a selection of an output form for the image-enhanced output product, wherein the output form comprises output form locations for images; ([0079]-[0080] of Haeberli, multiple images can be selected and combined in an image-based product and user can select any of the image into the preview image field 602 to use for combining the preview image with other product attributes in order to form enhanced product, such as updated preview image in Fig. 22 and [0117] of Haeberli, 2208)
 		receive from the input system at least one type of content data file information selected from the group consisting of: audience information, annotation data, and character identification data;  ([0025] of Haeberli, text/annotation entry control that allows the user to enter text/annotation data associated with image/content data file)
		identify a subset of images from the content data files, wherein identifying the subset of images is based on the received content data file information;  ([0011] of Haeberli, ”The first and second images can be selected from a subset of the received images having similar image attributes.”)
 	adaptively adjust one or more image attributes to accommodate positing the images into specified output form locations, wherein adaptively adjusting the images comprises adjusting one or more image attributes selected from the group consisting of:  image size, image aspect ratio, and image orientation; ([0011] of Haeberli, ”The first and second images can be selected from a subset of the received images having similar image attributes.” And [0081] of Haeberli, the content data file’s attributes are identified, such as image orientations, e.g., portrait or landscape.  Further, Fig. 14 and [0102]-[0103] of Haeberli, “process 1300 includes receiving text (block 1304). The text can be received from any source. For example, the text can be received from a user (e.g., by having the user enter the information) or received from a process that generates the text based on information relating to the image (e.g., information relating to the subject matter of the image or the date on which the image was created)… multiple versions of the image are displayed showing the text positioned on the image in various locations (block 1306). For example, as shown in FIG. 14, four versions of the image can be displayed. In the first version 1402 of the image, the text 1404 is positioned near the top edge of the image. In the second version 1406 of the image, the text 1408 is positioned near the bottom edge of the image. In the third version 1410 of the image, the text 1412 is positioned near the left edge of the image, and in the fourth version 1414 of the image, the text 1416 is positioned near the right edge of the image.”  Here, the images are being “adaptively” re-sized relative to text in 4 different ways by the system for user to choose which of the “size” of the images the user would like.  As shown in Fig. 9a of Haeberli, the user can “rotate” the image (i.e., changing image orientation), user can change size (figs. 12a-12b, changing print size) and can change the aspect ratio of the image ([0073] of Haeberli))
 	generate composite renderings of the image-enhanced output product featuring the images adaptively adjusted and positioned into the specified output form locations; ([0079]-[0080] of Haeberli, multiple images can be selected and combined in an image-based product and user can select any of the image into the preview image field 602/composite to use for combining the image for the preview image with other product attributes)
receive from the input system, via the GUI, instructions to transact a sale for the purchase of the image-enhanced output product presented on the display; and ([0066]-[0068] and Fig. 18 of Haeberli, user can purchase the selected composite/image based product when the user selects one of the image-based product)
 	fabricate the image-enhanced output product.  ([0068] and Fig. 18 of Haeberli, after the selection one of the image-based product, the order of the image-based product can be printed/fabricated)
Even though Haeberli discloses having different composite renderings of the image-enhanced output product (as cited above in Fig. 14 and [0102]-[0103] of Haeberli) in a single area in the GUI while not displaying the remaining composite renderings of the image-enhanced output product ([0066]-[0067] of Haeberli, where the user can select one of the composited images and the select one can be rendered and displayed), but Haeberli does not specifically disclose “determine a preferred status of each of the composite renderings based on an image quality of the respective representations of the image-enhanced output product; determine a sort order for each of the composite renderings based on the preferred status; present, on the display, composite renderings that has a most preferred status.”
However, Inoue discloses determine a preferred status of each of the composite renderings based on an image quality of the respective representations of the image-enhanced output product; ([0038] of the current Specification recites “a preferred status is automatically detected and imparted to each of the selected image products. For example, as illustrated in FIG. 4, the images can be ordered from left to right in an order that represents the best choice to the worst choice, according to a criterion programmed in the server computer. The criterion can vary, for example including detecting matching colors, content, or image quality, and can be provided in image processing algorithms. By ordering the choices, a user can make better decisions faster.”  Hence, “preferred status” is a way for the system to differentiate and arrange images based on certain criterion.  Here, in Fig. 13 and [0158] of Inoue, ranking images based on image quality parameters) determine a sort order for each of the composite renderings based on the preferred status; present, on the display, a composite renderings that has a most preferred status (in Fig. 13 and [0158] of Inoue, ranking images based on image quality parameters)
Haeberli and Inoue are analogous art because both references concern editing images and forming image products based on user selection.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Haeberli’s composite image editing system having different composite image previews for the user with ranking/ordering of the composite/template as taught by Inoue.  The motivation for doing so would have been intelligently suggest to the user the best options of a composite product by presenting a sorted/ordered previews to the user for selection to make it easier for the user to select good quality images.

 	Referring to claim 21, Haeberli in view of Inoue disclose the computer system of claim 20, wherein the GUI is configured to enable image editing methods selected from the group consisting of: image size editing, cropping, image orientation editing, and image aspect ratio editing.  ([0079]-[0080] and Figs. 6A-6B of Haeberli, one of the editing method is cropping)

 	Referring to claim 22, Haeberli in view of Inoue disclose the computer system of claim 20 wherein the communication interface comprises a subsystem configured to convert the content data files into a form that can be conveyed to a remote device using an optical signal, radio frequency \\DC - 041667/313012 - 15109571 v12U.S. Application No. 16/185,796Response to Non-Final Office Actionsignal, or other form of signal, wherein the subsystem is further configured to receive a digital image from a remote input system.  ([0005] of Haeberli, images can be composited “online”, e.g., design and order and print via a computer network)

 	Referring to claim 23, Haeberli in view of Inoue disclose the computer system of claim 20 wherein the computer system is operatively connected to a remote input system via internet access, and wherein the computer system is configured to receive content data files from the remote input system through a web browser or web services.  ([0005] of Haeberli, images can be composited “online”, e.g., design and order and print via a computer network through web browser)

 	Referring to claim 24, Haeberli in view of Inoue disclose the computer system of claim 20, wherein image-enhanced output product is selected from the group consisting of: a photo-book, a picture greeting card, and a picture mug.  ([0064] of Haeberli, the selected image/image product can be made into mugs, cards, etc…)

 	Referring to claim 25, Haeberli in view of Inoue disclose the computer system of claim 20, wherein the GUI is configured to enable a user to arrange, organize and edit content data files to be incorporated into the image-enhanced output product.  ([0079]-[0081] and Figs. 6A-6B of Haeberli, user can use images to form different image product with different modification methods to allow the user to arrange, organize and edit the image)

 	Referring to claim 26, Haeberli in view of Inoue disclose the computer system of claim 21 wherein the output system fabricates the image-enhanced output product and is configured to make the image-enhanced output product from rendered images, text, and other graphical representations in combination with user items to form the image-enhanced output product.  ([0079]-[0081] and Figs. 6A-6B of Haeberli, the image is rendered and [0068] and Fig. 18 of Haeberli, after the selection one of the image-based product, the order of the image-based product can be printed/fabricated.  Further, Fig. 14 and [0102]-[0103] of Haeberli, “process 1300 includes receiving text (block 1304). The text can be received from any source. For example, the text can be received from a user (e.g., by having the user enter the information) or received from a process that generates the text based on information relating to the image (e.g., information relating to the subject matter of the image or the date on which the image was created)… multiple versions of the image are displayed showing the text positioned on the image in various locations (block 1306). For example, as shown in FIG. 14, four versions of the image can be displayed. In the first version 1402 of the image, the text 1404 is positioned near the top edge of the image. In the second version 1406 of the image, the text 1408 is positioned near the bottom edge of the image. In the third version 1410 of the image, the text 1412 is positioned near the left edge of the image, and in the fourth version 1414 of the image, the text 1416 is positioned near the right edge of the image.” Here the image-based production is in combination of image and text and other graphical representations which could be more image or text)

 	Referring to claim 27, Haeberli in view of Inoue disclose the computer system of claim 20 wherein the non-transitory computer-readable storage medium containing instructions, when executed by the one or more processors, further cause the computer system to generate a specification of the image- enhanced output product that is usable by the output system to fabricate the image-enhanced output product.   ([0005] of Haeberli, images can be composited “online”, e.g., design and order and print via a computer network and [0068] and Fig. 18 of Haeberli, after the selection one of the image-based product, the order of the image-based product can be printed/fabricated via network, hence the production of the image product can be separated from where the ordered/selected image-based product is printed remotely.)

 	Referring to claim 31, Haeberli in view of Inoue disclose the computer system of claim 20 wherein the instructions to transact a sale for the purchase of the image-enhanced output product are received through electronic internet transaction services.  ([0005] of Haeberli, images can be composited “online”, e.g., design and order and print via a computer network and [0068] and Fig. 18 of Haeberli, after the selection one of the image-based product, the order of the image-based product can be printed/fabricated via network, hence the production of the image product can be separated from where the ordered/selected image-based product is printed remotely)

 	Referring to claim 33, Haeberli in view of Inoue disclose the computer system of claim 20 wherein the content data files comprise images derived from an image capture device, wherein the image capture device is remotely and operatively connected to the computer system.  ([0002] of Haeberli, images can be captured using a digital camera, ([0005] of Haeberli, images can be composited “online”, e.g., design and order and print via a computer network and [0068] and Fig. 18 of Haeberli, after the selection one of the image-based product, the order of the image-based product can be printed/fabricated via network, hence the production of the image product can be separated from where the ordered/selected image-based product is printed remotely)

 	Referring to claim 34, Haeberli in view of Inoue disclose the computer system of claim 20 wherein the content data files are derived from a variety of sources selected from the group consisting of: a stored set of user images on a client computer and a stored set of user images on a web server operated by an image product service provider.  ([0002]-[0003] of Haeberli, images can be stored in a digital file medium and the image-based product can be generated from these stored images)

Referring to claim 35, Haeberli in view of Inoue disclose the computer system of claim 20 wherein the computer system is configured to communicate the displayed composite rendering of the image-enhanced output product to third parties ([0068] and Fig. 18 of Haeberli, after the selection one of the image-based product, the order of the image-based product can be printed/fabricated via network, hence the production of the image product can be separated from where the ordered/selected image-based product is printed remotely and [0125] of Haeberli, the system communicates with other computer users/third party remotely) for approval, review, sale, and for making modifications to the composite rendering of the image-enhanced output product.   (Intended use of claim limitation “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.”  Hence this portion of the claim limitation is for intended use and has no patentable weight)

 	Referring to claim 36, Haeberli in view of Inoue disclose the computer system of claim 35 wherein the non-transitory computer-readable storage medium containing instructions, when executed by the one or more processor, further case the computer system to communicate the displayed composite rendering of the image-enhanced output product or a web page link to the composite rendering of the image-enhanced output product to a third party.  ([0005] of Haeberli, “The customer can direct the browser to a web site associated with the online photo-finishing laboratory and upload the digital image to a server hosting the web site.”)

 	Referring to claim 38, Haeberli in view of Inoue disclose the output system of claim 27 wherein the computer system includes means for fabricating the image-enhanced output product.  ([0002] of Haeberli, images can be captured using a digital camera, ([0005] of Haeberli, images can be composited “online”, e.g., design and order and print via a computer network and [0068] and Fig. 18 of Haeberli, after the selection one of the image-based product, the order of the image-based product can be printed/fabricated via network, hence the production of the image product can be separated from where the ordered/selected image-based product is printed remotely)

 	Referring to claim 39, Haeberli in view of Inoue disclose the computer system of claim 20 further comprising a housing, ([0125] of Haeberli, CPU) an electronic system, ([0125] of Haeberli, computer system) and a source of content data files, ([0005] of Haeberli, “The customer can direct the browser to a web site associated with the online photo-finishing laboratory and upload the digital image to a server hosting the web site.”) wherein the electronic system and the source of the content data files are positioned within the housing and the input system and the output system are positioned outside of the housing. ([0124] of Haeberli, trackball or pointing device is outside of the computer system/CPU)

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haeberli (US 20060155612 A1) in view of Inoue (US 20110227939 A1), and in view of Cornell et al (US 20090219580 A1).
	Referring to claim 28, Haeberli in view of Inoue disclose the computer system of claim 20.  Haeberli in view of Inoue do not specifically disclose “wherein the input system comprises a touch screen display to control the GUI.”
	However, Cornell discloses of input system using a touch screen to control the GUI. [0037] of Cornell.
Haeberli and Inoue and Cornell are analogous art because both references concern editing images and forming image products based on user selection.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Haeberli’s composite image editing system having different composite image previews for the user with ranking/ordering of the composite/template as taught by Inoue with a touch screen system to editing images taught by Cornell.  The motivation for doing so would have been allowing the user to use different user interfaces to edit image and finish the desired product, e.g., traditional mouse and pointer or touch screen or voice recognition system, etc… [0033] of Cornell.

 	Referring to claim 29, Haeberli in view of Inoue disclose the computer system of claim 20.  Haeberli in view of Inoue do not specifically disclose “wherein the input system comprises voice recognition.”
	However, Cornell discloses wherein the input system includes voice recognition ([0033] of Cornell).
\\DC - 041667/313012 - 15109571 vi3U.S. Application No. 16/185,796 Haeberli and Inoue and Cornell are analogous art because both references concern editing images and forming image products based on user selection.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Haeberli’s composite image editing system having different composite image previews for the user with ranking/ordering of the composite/template as taught by Inoue with a voice recognition system to editing images taught by Cornell.  The motivation for doing so would have been allowing the user to use different user interfaces to edit image and finish the desired product, e.g., traditional mouse and pointer or touch screen or voice recognition system, etc… [0033] of Cornell.
Response to Non-Final Office Action
Referring to claim 30, Haeberli in view of Inoue disclose the computer system of claim 20.  Haeberli in view of Inoue do not specifically disclose “wherein the output system comprises an output device selected from the group consisting of: a thermal printer, a dry electrography printer, and an inkjet printer.”
However, Cornell discloses wherein the output system comprises an output device selected from the group consisting of: a thermal printer, a dry electrography printer, and an inkjet printer.  ([0032] of Cornell)
Haeberli and Inoue and Cornell are analogous art because both references concern editing images and forming image products based on user selection.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Haeberli’s composite image editing system having different composite image previews for the user with ranking/ordering of the composite/template as taught by Inoue with a system that can output the composite images to printer as a way to edit and deliver final products as taught by Cornell.  The motivation for doing so would have been allowing the user to use different user interfaces to edit image and finish the desired product, e.g., traditional mouse and pointer or touch screen or voice recognition system, etc… [0033] of Cornell.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manijak et al (US 20110099471 A1): A product preview method for a plurality of selected products populated with a selected plurality of digital images includes causing a display of an image selection control.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                            	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145